I respectfully dissent from the views expressed in the majority opinion. If the law is as there laid down, the "Indian doctor" may peddle patent medicines from house to house, and under the guise of a patent medicine vendor visit the sick in their homes, and upon inquiry as to the nature of their diseases prescribe for their ailments, whether they be tuberculosis, venereal diseases, malaria, typhoid fever, or what not, may impose upon the ignorant and the gullible, without fear of molestation by the officers of the law. The law of Alabama, as I understand it, and as given in my original dissenting opinion in this case (to which I now adhere), is intended to discountenance and prevent such practices. I am of the opinion that the application of the state for a rehearing should be granted, and that the judgment of reversal should be set aside and the judgment of the lower court affirmed.